                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            NORTHERN DIVISION

                                      NO. 2:11-CR-36-D-1

 UNITED STATES OF AMERICA                  )
                                           )
       V.                                  )            ORDER FOR RELEASE OF
                                           )            PRESENTENCE REPORT
 LINWOOD CLIFTON WOOD.                     )
                                           )

       For good cause shown, incorporating herein the reasons stated in its motion, the

 United States' Motion for Release of Presentence Report is hereby GRANTED. The

· United States Attorney's Office for the Eastern District of North Carolina is authorized ·

 to provide a copy of Defendant's Presentence Investigation Report in this matter to the

 United States Attorney's Office for the District of South Carolina.·

       This, the --1.! day of   Nov,,,vbu..,_ , 2020.



                                           United States District Court Judge




            Case 2:11-cr-00036-D Document 77 Filed 11/20/20 Page 1 of 1
